DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites in line 12 “the glucose action” which should be amended to “the glucose level”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. 2019/0240403 to Palerm. 
Regarding Claim 1, Palerm teaches a device (Fig. 5, element 502), comprising: a communication interface (540) with a glucose monitor (504) for enabling glucose level readings of a user from the monitor to be communicated to the device (Par. 0054); a storage (Fig. 6, 608, and Fig. 7, 706) for storing insulin delivery history (Par. 0077; insulin delivery history is stored in the pump control system 700) and/or glucagon delivery history to the user and a carbohydrate ingestion history of the user (Par. 0029; the device is configured to generate a recommended correction bolus value to account for amongst other reason, carbohydrate consumption; Par. 0095 discloses that the correction bolus value is based upon carbohydrate ingestion which is entered in the device by disclosing the possibility of erroneous entry; one of ordinary skill in the art would understand the device stores the carbohydrate consumption history when it is entered by a user); a delivery device interface (Fig. 7, 708) with a delivery device (shown in Fig. 4) for delivery of the insulin and/or glucagon to the user; and processing logic (Fig. 6, 602) for determining whether the user will experience hypoglycemia and/or whether the user will experience hyperglycemia without further preventive measures (Par. 0088 discloses a hyperglycemia threshold, Par. 0100 discloses a hypoglycemia threshold) based at least on: one of the glucose level readings of the user (Fig. 8, 804; Fig. 9, 904; Fig. 10, 1004), the insulin delivery history and/or the glucagon delivery history to the user (Fig. 8, 812; Fig. 9, 906), and a limit on an ability of the delivery device to modify the glucose level of the user over a time period (Fig. 8, 806; Fig. 910; Fig. 1008; the insulin on board is a limit of the ability of the device to modify glucose), and for triggering a preventive measure  to modify the glucose level of the user (Fig. 8, 818; Fig. 9, 922; Fig. 10, 1018; the alerts are preventive measures for alerting the user to take action to modify glucose level) where it is determined that the user will experience hypoglycemia and/or it is determined that the user will experience hyperglycemia without further preventive measures (Par. 0088 discloses alerting based on a hyperglycemia threshold, Par. 0100 discloses alerting based on a hypoglycemia threshold). 
Regarding Claim 2, Palerm teaches the limitations of claim 1 and further teaches wherein the processing logic triggers the preventive measure of generating an alert that the user will experience hypoglycemia or hyperglycemia (Par. 0115; the alerting process provides an alert via interface 540 or 708). 
Regarding Claim 3, Palerm teaches the limitations of claim 2 and further teaches wherein the device further comprises a video display and the alert comprises output displayed on the video display (Par. 0056, the user interface 540 comprises an LCD display which meets the limitations of a video display). 
Regarding Claim 4, Palerm teaches the limitations of claim 2 and further teaches wherein the device further comprises an audio output device and the alert comprises audio output that is output via the audio output device (Par. 0056; user interface 540 comprises a speaker). 
Regarding Claim 5, Palerm teaches the limitations of claim 2 and further teaches wherein the device, in addition to the alert, causes delivery of a bolus of insulin or glucagon to the user from the delivery device (end of Par. 0086; end of Par. 0105; a bolus of insulin or glucagon may be automatically delivered, in addition the alert). 
Regarding Claim 6, Palerm teaches the limitations of claim 2 and further teaches wherein the processing logic determines that the user will experience hypoglycemia without preventive measures and the alert instructs the user to ingest rescue carbohydrates (Par. 0103). 
Regarding Claim 7, Palerm teaches the limitations of claim 6 and further teaches wherein the alert specifies a quantity of the carbohydrates for the user to ingest (Par. 0103; the amount of carbohydrates is specified for the user). 
Regarding Claim 8, Palerm teaches the limitations of claim 1 and further teaches wherein the triggered preventive measure is delivery of a bolus of insulin or glucagon from the delivery device (end of Par. 0086; end of Par. 0105; a bolus of insulin or glucagon may be automatically delivered). 
Regarding Claim 9, Palerm teaches the limitations of claim 1 and further teaches wherein the processing logic comprises one of a microprocessor, a field gate programmable array (FPGA), an application specific integrated circuit (ASIC) or a controller integrated circuit (Par. 0066, the processing logic may comprise a microprocessor, ASIC, or FPGA). 
Regarding Claim 10, Palerm teaches the limitations of claim 1 and further teaches wherein the limit on the device to modify the glucose level of the user is one of an amount of insulin that can be delivered to the user over a period of time, an amount of glucagon that can be delivered over the period of time or how long can insulin delivery be suspended (Fig. 8, element 806; Fig. 9, 910; Fig. 10, 1006; the insulin on board is the amount of insulin that can be delivered to the user over a period of time). 
Regarding Claim 11, Palerm teaches the limitations of claim 1 and further teaches wherein the determining whether the user will experience hypoglycemia and/or whether the user will experience hyperglycemia without preventive measures is additionally based on a carbohydrate ingestion history of the patient (Par. 0095 discloses that the correction bolus value is based upon carbohydrate ingestion which is entered in the device by disclosing the possibility of erroneous entry; one of ordinary skill in the art would understand the device stores the carbohydrate consumption history when it is entered by a user; Par. 0030 discloses the correction bolus metric is used for generating alerts relating to potential hyperglycemic events). 
Regarding Claim 12, Palerm teaches a method performed by processing logic of a device (Figs. 8-11 discloses methods performed by a processing logic shown as element 602 in Fig. 6; the method disclosed in Fig. 11 is an alerting method which may be used in conjunction with any of the methods disclosed in Fig. 8-10), the method comprising: receiving a glucose monitor reading of a glucose level of a user (Fig. 11, 1104); determining anticipated glucose levels of the user over a future time window (Fig. 11; 1106 determines a metric indicative of the future physiological condition of a user; the future physiological condition is a homeostasis metric which corresponds to a future anticipated glucose level as disclosed in Par. 0027) based at least on: the glucose monitor reading of the glucose level of the user (Par. 0028), an amount of insulin already delivered to the user that will affect the glucose level of the user during the future time window (Par. 0027; the homeostasis metric is influenced by the current amount of previously infused fluid), and a limit on an ability of a delivery device to modify the glucose level of the user over a time period (Par. 0028; the current insulin on board); comparing the determined anticipated glucose levels of the user over the future time window with a hypoglycemic action threshold and/or a hyperglycemic action threshold (Par. 0115; the predicted glucose value is compared to a hypoglycemia and hyperglycemia alerting threshold); where the comparing indicates that at least one of the determined anticipated glucose levels exceeds a hyperglycemic action threshold, triggering an action to reduce the glucose level of the user; and where the comparing indicates that one of the determined anticipated glucose level falls below a hypoglycemic action threshold, triggering an action to increase the glucose level of the user (Par. 0115; when the anticipated glucose level is greater than a hyperglycemia threshold or smaller than a hypoglycemia threshold, an alert is triggered to alert the user; Par. 0109 discloses the alert indicates a potential remedial action). 
Regarding Claim 13, Palerm teaches the limitations of claim 12 and further teaches where the comparing indicates that at least one of the determined anticipated glucose levels exceeds a hyperglycemic action threshold, with the device, delivering a bolus of insulin to the user in addition to the generating an alert that a hyperglycemic event may occur (end of Par. 0086; a bolus of insulin may be automatically delivered, in addition the alert). 
Regarding Claim 14, Palerm teaches the limitations of claim 13 and further teaches determining a dosage of the bolus of insulin to be delivered to bring a glucose level of the user to an acceptable level over the future time window and wherein the determined dosage is what is delivered to the user by a delivery device (Par. 0086; Fig. 8, element 812 determines the bolus to correct the glucose level which is to be delivered by the delivery device shown in Fig. 4). 
Regarding Claim 15, Palerm teaches the limitations of claim 12 and further teaches where the comparing indicates that one of the determined anticipated glucose level falls below a hypoglycemic action threshold, with the device, causing the delivery of a bolus of glucagon to the user by a delivery device in addition to the generating of an alert that hypoglycemia may occur (end of Par. 0105; a bolus of glucagon may be automatically delivered, in addition the alert). 
Regarding Claim 16, Palerm teaches the limitations of claim 12 and further teaches wherein the processing logic implements a closed loop control system for regulating delivery of insulin and/or glucagon to the user (Par. 0042). 
Regarding Claim 17, Palerm teaches the limitations of claim 12 and further teaches wherein the hypoglycemic action threshold accounts for a hypoglycemia threshold and an amount suspension of delivery of insulin by the delivery device can reduce the glucose level of the user (Par. 0106; the amount a user's glucose level will fall based on metabolization of insulin is accounted for by the device). 
Regarding Claim 18, Palerm teaches the limitations of claim 12 and further teaches wherein the hyperglycemia action threshold accounts for the hyperglycemia threshold and a multiple of basal insulin delivery by the delivery device (Par. 0099; any pending insulin deliveries are accounted for in the alerting process; pending insulin deliveries would include basal insulin deliveries as the device also conducts basal insulin delivery as disclosed in Par. 0102). 
Regarding Claim 19, Palerm teaches a non-transitory computer-readable storage media (Fig. element 608; Par. 0067 discloses that memory 608 may be a non-transitory computer readable medium that stores processing instruction) storing instructions that cause a processor to (Par. 0067; the memory causes the control module to generate the applications and perform the tasks and processes which are carried out by the device, which are disclosed in Figs. 8-11; the method disclosed in Fig. 11 is an alerting method which may be used in conjunction with any of the methods disclosed in Fig. 8-10): receive a glucose monitor reading of a glucose level of a user (Fig. 11, 1104); determine anticipated glucose levels of the user over a future time window (Fig. 11; 1106 determines a metric indicative of the future physiological condition of a user; the future physiological condition is a homeostasis metric which corresponds to a future anticipated glucose level as disclosed in Par. 0027) based at least on: the glucose monitor reading of the glucose level of the user (Par. 0028), an amount of insulin already delivered to the user that will affect the glucose level of the user during the future time window (Par. 0027; the homeostasis metric is influenced by the current amount of previously infused fluid), and a limit on an ability of a delivery device to modify the glucose level of the user over a time period (Par. 0028; the current insulin on board); compare the determined anticipated glucose levels of the user over the future time window with a hypoglycemic action threshold and/or a hyperglycemic action threshold (Par. 0115; the predicted glucose value is compared to a hypoglycemia and hyperglycemia alerting threshold); where the comparing indicates that at least one of the determined anticipated glucose levels exceeds a hyperglycemic action threshold, triggering an action to reduce the glucose level of the user; and where the comparing indicates that one of the determined anticipated glucose level falls below a hypoglycemic action threshold, triggering an action to increase the glucose level of the user (Par. 0115; when the anticipated glucose level is greater than a hyperglycemia threshold or smaller than a hypoglycemia threshold, an alert is triggered to alert the user; Par. 0109 discloses the alert indicates a potential remedial action).
Regarding Claim 20, Palerm teaches the limitations of claim 19 and further teaches instruction to, where the comparing indicates that at least one of the determined anticipated glucose levels exceeds a hyperglycemic action threshold, with the device, deliver a bolus of insulin to the user in addition to the generating an alert that a hyperglycemic event may occur (end of Par. 0086; a bolus of insulin may be automatically delivered, in addition the alert).
Regarding Claim 21, Palerm teaches the limitations of claim 19 and further teaches instruction to, where the comparing indicates that one of the determined anticipated glucose level falls below a hypoglycemic action threshold, with the device, cause the delivery of a bolus of glucagon to the user by a delivery device in addition to the generating of an alert that hypoglycemia may occur (end of Par. 0105; a bolus of glucagon may be automatically delivered, in addition the alert). 
Regarding Claim 22, Palerm teaches the limitations of claim 12 and further teaches wherein the hypoglycemic action threshold accounts for a hypoglycemia threshold and an amount suspension of delivery of insulin by the delivery device can reduce the glucose level of the user (Par. 0106; the amount a user's glucose level will fall based on metabolization of insulin is accounted for by the device). 
Regarding Claim 23, Palerm teaches the limitations of claim 12 and further teaches wherein the hyperglycemia action threshold accounts for the hyperglycemia threshold and a multiple of basal insulin delivery by the delivery device (Par. 0099; any pending insulin deliveries are accounted for in the alerting process; pending insulin deliveries would include basal insulin deliveries as the device also conducts basal insulin delivery as disclosed in Par. 0102). 
Regarding Claim 24, Palerm teaches the limitations of claim 12 and further teaches wherein the processing logic implements a closed loop control system for regulating delivery of insulin and/or glucagon to the user (Par. 0042). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.C./Examiner, Art Unit 3783                    
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783